Exhibit 10.27(a)

FIRST AMENDMENT AGREEMENT

This FIRST AMENDMENT AGREEMENT is entered into as of February 23, 2007, among
LOUISIANA-PACIFIC LIMITED PARTNERSHIP, by its General Partner, 3047525 NOVA
SCOTIA COMPANY (“LP-LP”), LOUISIANA-PACIFIC CANADA LTD. (“LP Canada”) (LP-LP and
LP Canada together the “Borrowers”), as borrowers, LOUISIANA-PACIFIC
CORPORATION, (the “Parent Guarantor”), as guarantor, the lenders from time to
time party to the Credit Agreement (as defined below) (collectively, the
“Lenders”), and BANK OF AMERICA, N.A. acting through its Canada branch (the
“Administrative Agent”), as administrative agent.

WHEREAS the parties entered into an amended and restated credit agreement dated
as of February 15, 2006 (the “Credit Agreement”) whereby the Lenders provided
certain credit facilities to the Borrowers, which credit facilities were
guaranteed by the Parent Guarantor;

AND WHEREAS the parties have agreed to make amendments to the Credit Agreement
and the parties are entering into this First Amendment Agreement to amend the
Credit Agreement accordingly;

NOW THEREFORE, in consideration of the mutual covenants, provisions and
covenants contained herein, the parties agree as follows:

1.                                       Terms used herein and not otherwise
defined shall have the meaning as those ascribed thereto in the Credit
Agreement.

2.                                       The definition of “Available Cash” is
added to the definitions as follows:

“Available Cash” means all monies, currencies, cash, and Cash Equivalents owned
by the Parent Guarantor and its Subsidiaries on a consolidated basis that is not
subject to any Lien.

3.                                       The definition of “Cash Equivalents” is
added to the definitions as follows:

“Cash Equivalents” means those securities and other investments of the Parent
Guarantor which are permitted to be made pursuant to the Louisiana-Pacific
Corporation Investment Policy issued on December 8, 2006 by Curtis M. Stevens,
Chief Financial Officer of the Parent Guarantor, as in effect on the date
hereof, and those securities and other investments of LP Canada which are
permitted to be made pursuant to the Louisiana-Pacific Canada Ltd. Investment
Policy issued on May 1, 2004 by Curtis M. Stevens, Chief Financial Officer of LP
Canada, as in effect on the date hereof.


--------------------------------------------------------------------------------


4.                                       The definition of “Certificate of
Minimum Liquidity Amount” is added to the definitions as follows:

“Certificate of Minimum Liquidity Amount” means a statement of the Minimum
Liquidity Amount, certified by a Responsible Officer of the Parent Guarantor.

5.                                       The definition of “Minimum Liquidity
Amount” is added to the definitions as follows:

“Minimum Liquidity Amount” means, for the Parent Guarantor and its Subsidiaries,
on a consolidated basis, Available Cash of US $250,000,000, provided that the
Minimum Liquidity Amount shall be reduced by the amount of any prepayments made
in accordance with Section 2.15 of this Agreement.”

6.                                       Section 6.02 is amended by the addition
of subsection 6.02(h) as follows:

“(h) in the event the Parent Guarantor notifies the Administrative Agent, in
accordance with section 7.11(b) that the calculation in section 7.11(b)(B) shall
apply to a fiscal quarter, a Certificate of Minimum Liquidity Amount for each
month in the applicable fiscal quarter, to be delivered within 10  Business Days
of each month end in such fiscal quarter.”

7.                                       Section 7.11(b) is deleted and replaced
with the following:

“(b)  Consolidated Leverage Ratio and Minimum Liquidity Amount.

(A) Permit the Consolidated Leverage Ratio at any time during any period of four
fiscal quarters of the Parent Guarantor to be greater than 3.00 to 1.00; or, (B)
fail to maintain the Minimum Liquidity Amount calculated as at the end of each
month.

At least ten Business Days prior to the commencement of each fiscal quarter, the
Parent Guarantor shall notify the Administrative Agent whether the calculation
in section 7.11(b)(A) or section 7.11(b)(B) shall apply to such quarter.  In the
event the Parent Guarantor indicates that section 7.11(b)(B) shall apply to such
quarter, the Parent Guarantor shall provide the Administrative Agent with a
Certificate of Minimum Liquidity Amount within 10 Business Days of each month
end in such quarter.  In the event the Parent Guarantor fails to notify the
Administrative Agent of which calculation in section 7.11(b) is to apply to a
fiscal quarter, the calculation in section 7.11(b)(B) will be deemed to apply.”

8.                                       Upon execution of this First Amendment
Agreement, the Parent Guarantor shall be deemed to have notified the
Administrative Agent that the calculation in section 7.11(b)(B) shall apply to
the fiscal quarter commencing January 1, 2007 and ending March 31, 2007.  The
Administrative Agent and the Lenders accept such notification retroactively and
agree that section 7.11(b)(B) shall apply to such fiscal quarter.  The

2


--------------------------------------------------------------------------------


                                                Parent Guarantor shall deliver a
Certificate of Minimum Liquidity Amount for the month ended January 31, 2007
upon execution of this First Amendment Agreement, and thereafter in accordance
with the Credit Agreement, as amended by this First Amendment Agreement.

9.                                       The parties confirm the terms and
conditions of the Credit Agreement as amended by the terms of this First
Amendment Agreement.

10.                                 This First Amendment Agreement may be
referred to as being dated February 23, 2007 notwithstanding the actual date of
execution.

11.                                 Without derogation from any rights that the
Administrative Agent or the Lenders may have under the Credit Agreement as
amended by this First Amendment Agreement, and without derogation from any
obligations of the Guarantors under the Credit Agreement as amended by this
First Amendment Agreement, the Guarantors hereby confirm that their obligations
under the Guarantees support, extend and apply to the Credit Agreement as
amended by this First Amendment Agreement.

12.                                 The Borrowers and the Guarantors shall, upon
request by the Administrative Agent or the Lenders, execute and deliver all such
statements, certificates, further agreements and documents and do all such
further acts and things as may be considered by the Administrative Agent or the
Lenders to be necessary or desirable to give affect to the intent of this First
Amendment Agreement.

13.                                 This First Amendment Agreement may be
executed in any number of separate counterparts, each of which, once so executed
shall be deemed an original and all said counterparts taken together shall be
deemed to constitute one in the same instrument.

14.                                 The representations and warranties in
Article V of the Credit Agreement shall remain true and correct with the same
affect as if made on and as of the date of this First Amendment Agreement.

15.                                 This First Amendment Agreement shall be
governed in all respects by the laws of the Province of Ontario and each of the
undersigned hereby irrevocably attorns and accepts the non-exclusive
jurisdiction of the Courts of the Province of Ontario.

[SIGNATURE PAGES FOLLOW]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment
Agreement to be duly executed and delivered by their proper and duly authorized
officers or authorized signatories as of the day and year first written above.

 

LOUISIANA-PACIFIC LIMITED
PARTNERSHIP, by its General Partner
3047525 Nova Scotia Company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

LOUISIANA-PACIFIC CANADA LTD.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

BANK OF AMERICA, N.A., acting
through its Canada branch, as
Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

BANK OF AMERICA, N.A., acting
through its Canada branch, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S1


--------------------------------------------------------------------------------


 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

WACHOVIA CAPITAL FINANCE
CORPORATION (CANADA), as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

WELLS FARGO FINANCIAL
CORPORATION OF CANADA, as a
Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

U.S. BANK NATIONAL ASSOCIATION,
Canada Branch, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



BANK OF MONTREAL, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S2


--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S3


--------------------------------------------------------------------------------